Case 18-23979-GLT   Doc 83   Filed 12/28/18 Entered 12/28/18 16:22:56   Desc Main
                             Document     Page 1 of 4
Case 18-23979-GLT   Doc 83   Filed 12/28/18 Entered 12/28/18 16:22:56   Desc Main
                             Document     Page 2 of 4
Case 18-23979-GLT   Doc 83   Filed 12/28/18 Entered 12/28/18 16:22:56   Desc Main
                             Document     Page 3 of 4
Case 18-23979-GLT   Doc 83   Filed 12/28/18 Entered 12/28/18 16:22:56   Desc Main
                             Document     Page 4 of 4
